Citation Nr: 1515772	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Los Angeles, California Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective November 18, 2009.  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran appears to have raised (including in February 2015 hearing testimony) a claim for a total disability rating based on individual unemployability (TDIU).  Such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The appeal is REMANDED the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the February 2015 hearing, the Veteran provided sworn testimony that his hearing had gotten worse since his last VA examination in July 2014.  He also alleged that his most recent examination failed to accurately assess the severity of his disability.  Specifically, he indicated that he guessed successfully) at words during speech recognition testing.  In light of the allegation of worsening, another examination to assess the disability is necessary.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies in accordance with 38 C.F.R. § 4.85) (if feasible by an audiologist other than the one who examined him in July 2014) to assess the current severity of his bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with this examination.  The examiner should elicit from the Veteran his account of the impact the disability has on his functioning, and comment on whether the Veteran's reports are consistent with the expected impact the level of hearing loss found would have on occupational and everyday activity functions.  .  
 
The examiner must include rationale with all opinions.  

2. The AOJ should then review the record and readjudicate the claim (to include addressing any claim for a TDIU rating raised in the context of this increased rating claim).   See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).    If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

